           Case 2:20-cv-00681-RB-GBW Document 30 Filed 12/17/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

     DIEGO MIGUEL RODRIGUEZ,

            Plaintiff,

     v.                                                         Civ. No. 20-681 RB/GBW

  GEICO GENERAL INSURANCE
  COMPANY,

            Defendant.

           ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
                          RECOMMENDED DISPOSITION

            THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings and

     Recommended Disposition (“PFRD”). (Doc. 29.) Judge Wormuth entered his PFRD on November

     23, 2020. Accounting for service of Plaintiff via mail, objections to the PFRD were due on

     December 10, 2020. See Fed. R. Civ. P. 6(d); Fed. R. Civ. P. 72(b)(2). No party has filed an

     objection. Accordingly, the Court ADOPTS the PFRD in full and DISMISSES Plaintiff’s Civil

  Complaint (Doc. 1-2).

I.        BACKGROUND

            On June 19, 2020, Plaintiff filed a civil complaint against Defendant in the Third Judicial

 District Court of Doña Ana County, New Mexico. (Doc. 1-2 at 1.) Three weeks later, Defendant

  removed the complaint to this Court (Doc. 1) and filed an answer (Doc. 3).

            On July 24, 2020, Plaintiff requested 60 days to respond to Defendant’s removal due to

  technical difficulties with his Pacer account. (Doc. 10.) Interpreting this filing as a motion for an

 extension of time to file a response to removal, Judge Wormuth denied it as moot on July 27, 2020.

 (Doc. 11 at 2 (the “July 27th Order”).) Judge Wormuth counselled Plaintiff that “the federal

 removal statute does not require removing defendants to file a motion in state court” and that “it
       Case 2:20-cv-00681-RB-GBW Document 30 Filed 12/17/20 Page 2 of 4




makes no provision for a response from the plaintiff.” (Id. at 1.) He further advised Plaintiff that,

if he believed the case was improperly removed, he could file a motion to remand and that, if he

desired an extension of time to file this motion, he should file an additional motion that clearly

requests this relief. (Id. at 2.) On July 30, 2020, Plaintiff filed a motion for permission to e-file and

an extension of time to respond to Defendant’s “Motion for Removal.” (Doc. 12 (the “July 30th

Motion”).) On August 7, 2020, Plaintiff filed a motion to remand the case back to state court. (Doc.

14.)

        That day, Plaintiff also appealed the “denial” of his pending July 30th Motion. (Doc. 15.)

Based on his appeal, Plaintiff appears to have misunderstood the July 27th Order as a denial of the

July 30th Motion. (See id. at 2.) Upon receipt of Plaintiff’s appeal, the Tenth Circuit interpreted it

as a challenge to the July 27th Order and found that it lacked the jurisdiction to hear it since this

Court had not yet entered an order addressing Plaintiff’s motion for permission to e-file. (Doc. 19

at 1–2.) Therefore, the Tenth Circuit issued an order asking Plaintiff to show cause as to the basis

for its jurisdiction over his appeal and advised him that it would dismiss his appeal if he did not

do so. (Id. at 2.) On September 9, 2020, the Tenth Circuit dismissed Plaintiff’s appeal for lack of

prosecution. (Doc. 21 at 2.)

        The following day, Judge Wormuth granted in part and denied in part Plaintiff’s July 30th

Motion. (Doc. 23.) He granted Plaintiff permission to e-file but denied as moot his request for an

extension of time to respond to Defendant’s “Motion for Removal” since Plaintiff had timely filed

a motion to remand on August 7, 2020. (Id. at 1 (citing Doc. 14).) He also issued a scheduling

order, which required the parties to meet and confer by October 13, 2020, to formulate a

provisional discovery plan and to cooperate in preparing a Joint Status Report and Provisional

Discovery Plan (“JSR”) to be filed by Defendant on or before October 20, 2020. (Doc. 24. at 1–



                                                   2
       Case 2:20-cv-00681-RB-GBW Document 30 Filed 12/17/20 Page 3 of 4




2.) The scheduling order also set a telephonic Rule 16 Scheduling Conference for November 3,

2020, and provided the parties with the telephone number to attend this conference. (Id. at 2.)

       Plaintiff did not comply with the scheduling order. Other than a brief phone call on October

12, 2020, Plaintiff did not cooperate with Defendant in formulating a provisional discovery plan

or preparing the parties’ JSR. (Doc. 26 at 1.) On November 3, 2020, Plaintiff failed to appear at

the Rule 16 Scheduling Conference, prompting the Magistrate Judge to cancel it. (Doc. 27.)

       On November 5, 2020, Judge Wormuth issued an Order to Show Cause, ordering “Plaintiff

[to] show cause in writing . . . as to why the Court should not dismiss the case for failure to comply

with court orders and failure to prosecute.” (Id. at 2.) Plaintiff did not respond to this order. (See

Doc. 29 at 4.)

       On November 23, 2020, Judge Wormuth issued a PFRD regarding Plaintiff’s failure to

respond to the Order to Show Cause. In it, he recommended that the Court dismiss Plaintiff’s Civil

Complaint with prejudice because each of the five factors of Ehrenhaus v. Reynolds, 965 F.2d 916

(10th Cir. 1992), favored doing so. (Doc. 29 at 5–6.) In support of this recommendation, he found

the following: (i) “Defendant would face significant prejudice if this matter were permitted to

remain pending and stalled without a resolution in sight,” (id. at 50; (ii) “dismissal would not

interfere with the judicial process as it is currently stalled by Plaintiff failing to cooperate with

Defendant in formulating a preliminary discovery plan, attend the Rule 16 Scheduling Conference,

and file a reply to Defendant’s response to his motion to remand,” (id.); (iii) “Plaintiff has caused

the present delays and stalled the juridical process by failing to prosecute and comply with court

orders and not providing the Court with any explanation or justification for his actions,” (id.);

(iv) he had “warned Plaintiff in [his] order to show cause that the Court would dismiss his case for

failure to prosecute and comply with court orders if his inaction continued,” (id. at 5–6 (citing Doc.



                                                  3
              Case 2:20-cv-00681-RB-GBW Document 30 Filed 12/17/20 Page 4 of 4




    27 at 2)); and (v) “[T]here is no other, lesser sanction that will remediate Plaintiff’s failure to

    prosecute this case and comply with court orders.” (Id. at 6.)

 II.      ANALYSIS

              Failure to object to a PFRD waives the right to de novo review by the district court and

    appeal to the Tenth Circuit. See Thomas v. Arn, 474 U.S. 140, 149–150 (1985); United States v.

   2121 East 30th Street, 73 F.3d 1057, 1059–60 (10th Cir. 1996). Nevertheless, the Court has

       reviewed the record and the Magistrate Judge’s findings de novo. See 2121 East 30th Street, 73

       F.3d at 1061. It concurs with all of the factual and legal conclusions recited therein.

III.      CONCLUSION

              Plaintiff has failed to respond to court orders or otherwise prosecute this case. Each of the

       Ehrenhaus factors favors dismissing his complaint with prejudice. Accordingly, IT IS HEREBY

    ORDERED that the Magistrate Judge’s PFRD is ADOPTED in full and Plaintiff’s Civil

    Complaint is DISMISSED WITH PREJUDICE.




                                                     ________________________________
                                                     ROBERT C. BRACK
                                                     SENIOR U.S. DISTRICT JUDGE




                                                         4
